Citation Nr: 0633298	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-36 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for vertigo.

3.  Entitlement to an effective date earlier than January 30, 
2004, for the grant of service connection for bilateral 
hearing loss. 

4.  Entitlement to an increased initial rating for bilateral 
hearing loss, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran had service in the Merchant Marines between July 
1945 and November 1945, and served on active duty from 
December 1945 to June 1947. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from February 2003 and April 2005 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that granted the veteran's claim for service connection for 
bilateral hearing loss and awarded a 10 percent disability 
rating, effective January 30, 2004, and denied his claims for 
service connection for vertigo and PTSD.  The veteran 
initiated this appeal and the case was referred to the Board 
for appellate review.

The issues of entitlement to service connection for PTSD and 
vertigo will be addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
bilateral hearing loss was filed at the RO on January 30, 
2004, more than one year after his separation from active 
service and service connection for bilateral hearing loss 
subsequently was granted, effective January 30, 2004.

2.  There was no informal or formal claim, or written intent 
to file a claim for service connection for bilateral hearing 
loss dated prior to January 30, 2004.

3.  Since January 30, 2004, the veteran's service-connected 
bilateral hearing loss has been manifested by no more than 
auditory acuity level IV in the right ear and auditory acuity 
level V in the left ear.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to January 
30, 2004, for the award of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(2006).

2.  The criteria for an initial rating in excess of 10 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.85, 4.86 Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in June 2004, March 2006 and April 2006.  
The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statement of the Case, and been 
informed of the evidence considered, the pertinent laws and 
regulations and a rationale for the decision reached in 
denying the claims.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.

Earlier Effective Date

The veteran essentially contends that that the effective date 
for the grant of service connection for hearing loss should 
be prior to January 30, 2004.  Under VA laws and regulations 
the effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413, 
421 (1999).

The veteran filed his claim for service connection for 
bilateral hearing loss on January 30, 2004, more than one 
year after his separation from active service in June 1947.  
Where a claim has been filed more than one year after the 
date of separation from service, the effective date of 
service connection is the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b).  Here, the veteran's records demonstrate that he 
had bilateral hearing loss at least as early as February 
2002; thus, the later date of January 30, 2004, is the date 
the claim was received.  It is significant that while the 
disability in this case may have existed for many years, a 
claim must be filed in order for any type of benefit to be 
paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

With regard to whether an informal or formal claim, or 
written intent to file a claim for service connection for 
bilateral hearing loss was filed prior to January 30, 2004, 
the Board finds no evidence of there being such a claim.  
While the veteran filed a claim for service connection for a 
genitourinary disorder in July 1945 and an informal claim for 
service connection for PTSD in November 2001, no mention of 
hearing loss was made until the veteran's January 2004 claim 
for service connection.  As such, in this case, the only 
cognizable date that could serve as a basis for the award of 
service connection is the date of receipt of the veteran's 
claim on January 30, 2004.  There is no legal entitlement to 
an earlier effective date.  As the preponderance of the 
evidence is against the claim for an earlier effective date 
of service connection for bilateral hearing loss, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased Rating

The veteran contends that his bilateral hearing loss is more 
severe than currently evaluated.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set for the in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.1.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  While the veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown.  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  VA regulations require that an examination 
for hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85.

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  
38 C.F.R. § 4.85(e).  
Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

Table VII
Percentage evaluation for hearing impairment (Diagnostic Code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

The veteran underwent a VA audiological examination in July 
2004 and in June 2006.  On examination in July 2004, the pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
55
55
55
60
56
LEFT
60
65
60
70
64

Speech recognition ability was 92 percent in the right ear 
and 100 percent in the left ear.  

On the VA audiological examination in June 2006, the pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
60
60
60
65
61
LEFT
55
60
60
65
60

Speech recognition ability was 92 percent, bilaterally.  

As pertains to the July 2004 examination, for the right ear, 
the average pure tone threshold of 56 decibels, along with a 
speech discrimination rate in the 92 percentile warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. 
§ 4.85.  For the left ear, the average pure tone threshold of 
64 decibels, along with a speech discrimination rate in the 
100 percentile warrants a designation of Roman Numeral II 
under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 
38 C.F.R. § 4.85, where the right ear is Roman Numeral I, and 
the left ear is Roman Numeral II, the appropriate rating is a 
noncompensable evaluation under Diagnostic Code 6100.  

However, when evaluated under Table VIA of 38 C.F.R. § 4.85, 
the average pure tone threshold of 56 decibels for the right 
ear warrants a designation of Roman Numeral IV, and the 
average pure tone threshold of 64 decibels for the left ear 
warrants a designation of Roman Numeral V.  Under Table VII 
of 38 C.F.R. § 4.85, where the right ear is Roman Numeral IV, 
and the left ear is Roman Numeral V, the appropriate rating 
is 10 percent under Diagnostic Code 6100.  

As pertains to the June 2006 examination, for the right ear, 
the average pure tone threshold of 61 decibels, along with a 
speech discrimination rates in the 92 percentile warrants a 
designation of Roman Numeral II under Table VI of 38 C.F.R. 
§ 4.85.  For the left ear, the average pure tone threshold of 
60 decibels, along with speech discrimination rates in the 92 
percentile also warrants a designation of Roman Numeral II 
under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 
38 C.F.R. § 4.85, where the right ear is Roman Numeral II, 
and the left ear is Roman Numeral II, the appropriate rating 
is a noncompensable evaluation under Diagnostic Code 6100.  

However, when evaluated under Table VIA of 38 C.F.R. § 4.85, 
the average pure tone thresholds of 61 decibels for the right 
ear and 60 decibels for the left ear warrant designations of 
Roman Numeral IV, bilaterally.  Under Table VII of 38 C.F.R. 
§ 4.85, where the right and left ears are Roman Numeral IV, 
the appropriate rating is 10 percent under Diagnostic Code 
6100.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, according to the July 2004 and June 2006 audiometric 
test results, as compared to the rating criteria, a rating 
higher than 10 percent may not be granted. 

As the veteran has been in receipt of a 10 percent disability 
rating for his service-connected bilateral hearing loss since 
the grant of service connection, and at no time since the 
initial grant of service connection has the medical evidence 
supported the assignment of an evaluation in excess of 10 
percent, the Board finds that staged ratings are not 
warranted in this case.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  As the preponderance of the evidence is 
against the claim for increased rating, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date earlier than January 30, 2004, for the 
award of service connection for bilateral hearing loss is 
denied.

An initial rating in excess of 10 percent for bilateral 
hearing loss is denied.


REMAND

A preliminary review of the record in connection n with the 
veteran's claims for service connection for PTSD and vertigo 
discloses a need for further development prior to final 
appellate review.  In this regard, it appears that there is 
additional evidence pertaining to the veteran's claims that 
has not been obtained.

It appears that VA records pertaining to the veteran's claims 
are outstanding.  VA treatment records dated from July 2001 
to August 2006 show that the veteran received psychiatric 
treatment from Daniel Bright, M.D., at the "Vet Center" in 
Ventnor, New Jersey, beginning in May 2001.  While there are 
several letters from the Vet Center indicating that the 
veteran receives regular treatment for PTSD, the records 
associated with such treatment do not appear to be in the 
claims folder.  Because these additional records may be 
useful in deciding the veteran's claim, these records are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

It also appears that private treatment records are 
outstanding.  At his September 2006 hearing before the Board, 
the veteran reported that he had first received psychiatric 
treatment shortly after his separation from service in 1947 
at Mt. Sinai Hospital in Philadelphia, Pennsylvania.  He also 
stated that he was treated for psychiatric reasons 
approximately one year later at either the Methodist or 
Presbyterian Hospital in Philadelphia, Pennsylvania.  
Additionally, the veteran stated that he had received 
treatment for vertigo from a Dr. Slotoroff, who has since 
passed away.  However, the veteran indicated that it would be 
possible to obtain records of such treatment from Dr. 
Slotoroff's nephew, who had taken over the practice and 
maintained the records.  Because VA is on notice that there 
are additional records that may be applicable to the 
veteran's claims, these records should be obtained.  If 
possible, the veteran himself is asked to obtain these 
records and submit them to the VA in order to expedite the 
process.

Finally, VA has not satisfied its duty to assist the veteran 
in obtaining records pertaining to his claim for service 
connection for PTSD.  The veteran asserts that while serving 
as a merchant marine aboard the "S.S. United States 
Victory" in the summer of 1945, the Victory narrowly missed 
hitting a mine in the English Channel.  While the ship on 
which the veteran was stationed did not hit the mine, another 
ship then in the channel did hit the mine.  The veteran 
asserts that the resulting explosion and aftermath is in 
large part responsible for his currently diagnosed PTSD.  
There is no record of this incident in the evidence of 
record.  However, this incident may have been recorded in the 
ship's log and it does not appear that the ship's log has yet 
been requested.  Because the veteran has provided detailed 
information sufficient to verify a claimed stressor through 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly U.S. Armed Services Center for Unit Records 
Research (CURR)), or the Naval Historical Center Ships 
History Branch, such an attempt to verify should be made.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  Similarly, a 
request should be made for the unit history of the 3091st 
Quartermaster Refrigeration Company for the period of 
September 1946 to March 1947, including a specific inquiry as 
to whether during this period the unit served in connection 
with the liberation or support of concentration camps in 
Austria.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  

With regard to the veteran's claim for service connection for 
vertigo, the veteran underwent VA examination of the ears in 
November 2004, at which time no abnormalities of the ears 
were found.  The veteran's tympanic membranes were found to 
be intact and the ear canals were clear.  No residuals of 
injury to the ears were observed.  In addressing the 
veteran's complaints of dizziness, the examiner stated that 
he did not believe the veteran had Meniere's disease, as his 
dizziness primarily manifested after a cold.  The examiner 
further stated that he felt that the veteran's vertigo was by 
history only, as he felt that the veteran's complaints did 
not coincide with the diagnosis of any disease.  However, the 
examiner recommended that the veteran undergo further 
evaluation to confirm the presence of any inner ear 
pathology.  The examiner did not address whether the 
veteran's complaints of dizziness could be related to either 
his bilateral sensorineural hearing loss or his tinnitus.

The veteran initially declined to undergo further evaluation 
of the ears, stating that he felt that the proposed tests 
were unsafe.  He later requested that he be rescheduled for 
the additional tests, after discussing the tests with his 
physician, who assured him that the tests were not unsafe.  
The additional tests, however, were not rescheduled.  Because 
the veteran continued to receive treatment for dizziness 
through May 2005 and was granted service connection for 
bilateral hearing loss in April 2005, and for tinnitus in 
August 2005, and the November 2004 examiner did not address 
whether the veteran's complaints of dizziness could be 
related to his bilateral sensorineural hearing loss or 
tinnitus, the Board finds that a remand for an additional 
examination and opinion are in order.

With regard to the veteran's claim for service connection for 
PTSD, the Board finds that an additional examination and 
opinion are necessary in order to reconcile the veteran's 
various psychiatric diagnoses.  On a VA examination in May 
2002, the veteran was diagnosed with generalized anxiety 
disorder.  On a social and industrial survey in June 2002, 
the examiner determined that the veteran did not meet the 
requisite criteria for a diagnosis of PTSD.  However, letters 
from the Vet Center indicate that the veteran received 
treatment for service-related PTSD from May 2001 to August 
2006.  As records relating to such treatment have not yet 
been associated with the claims folder, however, neither the 
VA examiner in May 2002 nor the examiner who conducted the 
social and industrial survey were able to review those 
records and attempt to reconcile the diagnosis of PTSD with 
their own findings.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file the veteran's 
records pertaining to psychiatric 
treatment from the Vet Center in Ventnor, 
New Jersey, dated from May 2001 to the 
present.  If these records are no longer 
on file, a request should be made for the 
same from the appropriate storage 
facility.  The VA facilities must provide 
a negative response if records are not 
available.

2.  After obtaining the necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file private medical 
records pertaining to emergency 
psychiatric treatment from Mt. Sinai 
Hospital in Philadelphia, Pennsylvania, 
dated in 1947, and from the Methodist 
and Presbyterian Hospitals in 
Philadelphia, Pennsylvania, dated in 
approximately 1948.  The RO should also 
attempt to obtain and associate with 
the claims folder records relating to 
treatment for vertigo from Dr. 
Slotoroff.  All attempts to secure 
these records must be documented in the 
claims folder.

3.  The RO should forward the veteran's 
statements regarding alleged PTSD 
stressors, as well as any other relevant 
evidence, to JSRRC, and request that 
JSRRC attempt to verify the alleged 
stressors.  If JSRRC is not able to 
provide the USS Victory's ship's log for 
the period of March 1945 to October 1945, 
an attempt to obtain the ship's log 
should also be made from the Naval 
Historical Center Ships History Branch, 
and from any other appropriate federal 
agency.  Additionally, the RO request the 
unit history of the 3091st Quartermaster 
Refrigeration Company for the period of 
September 1946 to March 1947.  A specific 
inquiry should be made as to whether 
during this period the unit served in 
connection with the liberation or support 
of concentration or slave labor camps in 
Austria.

4.  Following the receipt of a response 
from the JSRRC, the RO should prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

5.  The veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing 
including PTSD sub scales.  Regarding the 
claim for PTSD, the RO should provide the 
examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

6.  The RO should afford the veteran for 
an examination to ascertain the nature 
and etiology of his dizziness.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
offer comments and specifically opine as 
to whether there any current dizziness 
disorder is etiologically related to the 
veteran's active service, or related to 
his service-connected bilateral hearing 
loss and tinnitus.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


